Citation Nr: 0127811	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  00-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from October 1942 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
RO.  

The Board remanded this case to the RO for further 
development in March 2001.  



FINDINGS OF FACT

1.  Service connection is currently in effect for the 
residuals of a gunshot wound to the left elbow with residual 
paralysis and partial ankylosis secondary to a fracture of 
the left humerus, radius, and ulna, evaluated as 60 percent 
disabling.  

2.  The veteran has a high school education and occupational 
experience as a supervisory county assessor; he last worked 
in 1993.  

3.  The veteran's service-connected residuals of a gunshot 
wound to the left elbow do not preclude him from pursuing 
gainful employment compatible with his education and 
occupational experience.



CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
provision was codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In the instant case the Board remanded the veteran's current 
claim for a total rating for compensation purposes based on 
individual unemployability to the RO in March 2001 in order 
to ensure compliance with the VCAA.  Pursuant to this remand, 
the RO sent the veteran a letter in April 2001 explaining the 
VCAA and instructing the veteran in regard to the types of 
evidence relevant to his claim for a total rating for 
compensation purposes based on individual unemployability.  
The veteran was also subsequently afforded a VA examination 
of his service-connected left upper extremity disability by 
the RO as mandated by the Board's March 2001 remand.  
Additional VA clinical records were also obtained and 
associated with the claims folder.  

In view of the above, the Board concludes that no further 
action by the RO is necessary in regard to the veteran's 
claim for a total rating for compensation purposes based on 
individual unemployability under the VCAA.  The Board will 
therefore proceed to consider the merits of this claim on the 
basis of the evidence currently of record.   

Factual Background

Review of the service medical records reveals that the 
veteran sustained a gunshot wound to the left elbow in July 
1944 during combat in Normandy.  This wound resulted in 
comminuted compound fractures of the left condyle, radius, 
and ulna.  Fragments of the radius and ulnar were widely 
displaced into the soft tissues.  There was also paralysis of 
the left radial nerve resulting from this injury.  The 
veteran's wounds were debrided, and the left arm casted at an 
evacuation hospital.  Several bone fragments were 
subsequently removed at a general hospital in England.  
During subsequent prolonged hospitalization at various 
military medical facilities, the veteran underwent a 
manipulation of the left elbow in December 1944 and further 
manipulation of the elbow, surgical resection of the left 
radius, and transplantation of the biceps tendon in January 
1945.  Surgical exploration of the left radial nerve was 
conducted in May 1945 and revealed it to be irreparably 
damaged.  In October 1945, the veteran underwent a tendon 
transplant to the left elbow and thereafter received physical 
therapy and corrective exercises.  He was discharged from 
hospitalization and from the service in February 1946.  

In a rating action of February 1946 the RO granted service 
connection for incomplete paralysis of the left radial nerve 
from a gunshot wound to the left elbow with compound, 
comminuted fractures of the radius and ulna and limitation of 
motion.  A 100 percent rating was assigned for this 
disability, effective from February 6, 1946.  

During a VA orthopedic examination in August 1946, the 
veteran was noted to have an eight-inch long nonadherent and 
well-healed cicatrix on the lateral aspect of the left 
humerus and radius.  There was another six-inch long well-
healed and nonadherent cicatrix on the lateral aspect of left 
radius.  Extension of the left elbow was limited to 90 
degrees.  Flexion from 90 degrees was full, but weak.  The 
forearm was fixed in the neutral position.  There was very 
slight dorsal flexion in the left wrist, and no other 
movement was possible.  Flexion of the fingers of the left 
was good and extension was incomplete.  Hypesthesia was 
reported in the area supplied by the left radial nerve.  
Considerable atrophy was reported in the left shoulder 
girdle, arm, and hand.  

In a rating action of November 1946 the RO reduced the 
evaluation for the veteran's service-connected left upper 
extremity disability from 100 percent to 60 percent 
disabling, effective from August 13, 1946.  

VA clinical records reflect occasional outpatient treatment 
in 1992 and 1993 primarily for the treatment of onychomycosis 
of the toenails secondary to peripheral vascular disease.  
Similar subsequent treatment is indicated during which a 
history of coronary artery disease was reported.  

On a VA medical examination conducted in August 1999 it was 
reported that the veteran had 45 degrees of abduction in the 
left shoulder and forward abduction was also 45 degrees in 
the left shoulder.  He had 30 degrees of internal rotation of 
the left shoulder and external rotation was 98 degrees.  
There was ankylosis of the left elbow fixed at 80 degrees.  
Pronation and supination on the left were each less than 10 
degrees.  The veteran could not dorsiflex the left wrist, and 
palmar flexion was also absent.  Range of motion in the 
fingers of the left hand was normal.  Marked atrophy of the 
left biceps and triceps was reported, and there was a 
decrease in muscle volume of the left forearm and the 
interosseous muscles of the "right" hand.  Slight decrease 
of the muscles of the palmar aspect of the left hand was also 
noted.  

An x-ray of the left elbow showed an old fracture of the 
radial head with reabsorption of the radial head and with 
multiple old ununited fracture fragments anterior, lateral, 
and medial to the remaining neck of the left radius.  There 
was also an old ununited fracture of the medial epicondyle of 
the left humerus and an old healed fracture of olecranon 
process of the left ulna with marked residual deformity and 
some irregular sclerosis of the proximal portion of the 
olecranon process that was suggestive of avascular necrosis.  
There were marked degenerative changes of the left elbow 
joint and several small rounded densities within the soft 
tissue posterior to the left elbow joint that most likely 
represented synovial osteochondromas.  Generalized 
osteoporosis was also noted.  

An x-ray of the veteran's left wrist revealed no evidence of 
a fracture or dislocation.  There were mild to moderate 
degenerative changes of the left radiocarpal joint and mild 
degenerative changes of the distal radial-ulnar joint.  
Osteoporosis was also noted.  

The diagnoses included ankylosis of the left elbow with 
permanent angulation at 80 degrees of flexion; ankylosis of 
the left wrist; atrophy of the left upper arm muscles, biceps 
and triceps, and also the interosseous muscles; 
radiologically old ununited fracture fragments of the left 
radial head; radiologically old ununited fracture of the left 
humerus, medial epicondyle; old healed fracture of the 
olecranon process of the left ulna, with avascular necrosis; 
radiologically marked degenerative changes of the left elbow; 
radiologically synovial osteochondroma of the left elbow; 
radiologically mild to moderate degenerative changes of the 
left radial carpal joint; and radiologically mild to moderate 
degenerative changes of the radio-ulnar joint.  Other 
diagnoses reported on the examination were hearing loss in 
the right ear; total hip replacement, right and left hips; 
total knee replacement, right and left knees; radiologically 
old healed Osgood Schlatter disease of both tibias; 
radiologically bilateral hip prosthesis; and generalized 
osteoporosis.  

During the examination it was reported that the veteran had 
worked for 30 years as a supervisor in county government.  It 
was noted that he had total replacements of both knees in 
1989 as well as total replacements of both hips in 1989.  A 
history of a 1993 angioplasty for left anterior descending 
artery stenosis was reported.  It was also noted that he 
continued to have some ischemic anterior wall changes after 
the angioplasty.   He had a left carotid endarterectomy 
performed in 1998 due to 95 percent stenosis of that artery.  
He had also been diagnosed as hypertensive for which he took 
antihypertensive medication.  

In regard to the veteran's employability, the examining 
physician noted that the veteran was already retired after 
having worked for the government for 30 years.  It was noted 
that he had some difficulty using his left upper extremity.  
It was said that the veteran could not put on his socks and 
had a difficult time putting on his clothes.  

In a March 2001 letter the veteran's daughter described the 
difficulties resulting from the veteran's left arm 
disability.  She said that because of this disability her 
father was frequently in pain and could not work at any 
occupation that required the use of both hands.  She also 
said that he was frequently not hired because of refusals on 
the part of the insurers of perspective employers to enroll 
the veteran.  

During a VA medical examination conducted in July 2001, the 
veteran said that he was unable to use his left upper 
extremity for any kind of active work.  He said that he 
settled on a desk job after service because his war injury 
prevented him from doing any kind of manual or physical labor 
that required the use of both hands.  Examination of the 
veteran's left upper extremity revealed several curvilinear 
scars on the lateral aspect of his elbow that were well 
healed.  One scar was 20 centimeters in length; one was 10 
centimeters in length; and one on the ulnar border of the arm 
was approximately 25 centimeters.  Active range of motion in 
the elbow was said to be from 80 degrees to 140 degrees.  The 
veteran lacked 80 degrees of full extension.  

Evaluation of the wrist revealed no active pronation or 
supination.  There was no active dorsiflexion or plantar 
flexion, but the veteran could passively dorsiflex to 60 
degrees.  He had no passive plantar flexion.  The veteran had 
decreased sensation to light touch in the second and third 
digits of the left hand.  There was no active lateral 
deviation of the left wrist.  He had about 30 degrees of 
active medial deviation of the wrist.  The veteran could 
fully extend his digits, one through five, and grip, but his 
grip strength was markedly decreased with only about 2 Kg of 
strength as measured by dynameter.  

In regard to the veteran's employability, the examining 
physician again noted that the veteran had performed a desk 
job up until his retirement.  It was noted that the veteran's 
service-connected left upper extremity disability had 
prevented him from performing other vocations such as 
policeman, fireman, or bartender.  The examiner said that he 
could not attest to the veteran being unemployable because he 
could ambulate and could do a desk job; however, the veteran 
could not perform a job that required him to use both of his 
upper extremities.  

Analysis

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  

Because the veteran's sole service-connected disability, the 
residuals of a gunshot wound to the left elbow with residual 
paralysis and partial ankylosis secondary to a fracture of 
the left humerus, radius, and ulna, is evaluated as 60 
percent disabling, it is apparent that he meets the criteria 
of 38 C.F.R. § 4.16(a). 

It is apparent from the evidence of record that the veteran's 
service-connected left arm disability is of sufficient 
severity as to preclude him from any occupation requiring 
significant manual labor because he has little if any 
function in his left arm.  This was confirmed by the VA 
medical examiner that conducted his most recent VA medical 
examination in July 2001.  This physician, however, also 
noted that the veteran's service connected left arm 
disability did not preclude him from successfully functioning 
in the occupation of a county assessor until his retirement.  
Moreover, the physician further opined that the veteran's 
service-connected disability alone did not preclude the 
veteran from working at a desk job similar to his former 
occupation as a county assessor.  It is therefore apparent 
that the veteran's service-connected left arm disability does 
not render him incapable of obtaining and performing 
sedentary work commensurate with his education level and 
occupational experience.  

Although the record does indicate that the veteran also 
suffers from a number of other nonservice-connected 
disorders, which clearly would impact on his employability, 
these disabilities are not relevant in considering 
entitlement to a total rating based on individual 
unemployability.  Because the evidence does not establish 
that the veteran's service connected left upper extremity 
disability alone has rendered him incapable of obtaining and 
performing gainful employment, entitlement to TDIU must be 
denied.


ORDER

TDIU is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

